EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Seager on 7/6/21.
The application has been amended as follows: 
Claim 1:  
On lines 8-9, “and wherein the implant includes a plurality of tissue anchors.” Has been replaced with -- wherein a proximal end of the implant includes a threaded aperture, the threaded aperture configured to engage with the threaded portion; wherein the proximal end of the implant includes one or more openings configured to receive one or more projections at the distal end of the elongate tubular body; and wherein the implant includes a plurality of tissue anchors.—
Claim 3: Cancelled
Claim 5: Cancelled
Claim 12: 
On lines 4-5, “a tubular rod extending axially through the lumen of the elongate tubular body, the tubular rod includes a lumen configured to be an infusion lumen; “ has been replaced with – a tubular rod extending axially through the lumen of the elongate tubular body, the 
On lines 9-10, “and wherein the implant includes a plurality of tissue anchors.” Has been replaced with -- wherein a proximal end of the implant includes a threaded aperture, the threaded aperture configured to engage with the threaded portion; wherein the proximal end of the implant includes one or more openings configured to receive one or more projections at the distal end of the elongate tubular body; and wherein the implant includes a plurality of tissue anchors.—
Claim 13: Cancelled
Claim 14: Cancelled
Claim 15:  On line 1, “of claim 13” has been replaced with –of claim 12--
Claim 18:  
On lines 11-12, “and wherein the implant includes a plurality of tissue anchors.” Has been replaced with -- wherein a proximal end of the implant includes a threaded aperture, the threaded aperture configured to engage with the threaded portion; wherein the proximal end of the implant includes one or more openings configured to receive one or more projections at the distal end of the elongate tubular body; and wherein the implant includes a plurality of tissue anchors.—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates an implant deployment device having an implant that has a threaded aperture at the proximal end which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DIANNE DORNBUSCH/            Primary Examiner, Art Unit 3771